Title: To George Washington from d’Estaing, 20 March 1790
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George

 

Sir,
Paris March 20th 1790

Permit one of the least, but one of the most zealous assistants in the great work which you began, conducted, and have completed, to join a private letter to his official answer—and to commune freely with you. The small token which I take the liberty to send you begging your acceptance of (the Bust of M. Necker, and the engravings which accompany it) will better express the public opinion and my own than any dissertation could do.
When a bow has been too much bent the vibrations of its cord are proportionably lasting and strong; when the wavering of ideas, and the false steps they occasion which produces diffidence, and which serve as pretexts, have caused sudden jerks and the cord which ought to have been gently relaxed is broken by the same hand with a stroke, too often unseasonably, and meets in its course an ill-timed opposition of some week branches, which it has broken without an effort, but of which it has been able, and perhaps ought, to exagerate voluntarily, the imaginary resistance; then all the data vary, and political Geometry no longer exists; supposing always that another example like that of the conduct of General Washington has been able to establish the probability of the reality of such Geometry. The duration of the movements of the cord which we draw, and the sufficient springing, and the lawfulness of the arrow of the executive power, without which there can be no active and imposing bow—appears to me to be more incalcalable, but the time is not far distant.
Thus where force is wanting there must be annihilation; or repose; the first is demonstrated impossible in my eyes, the public spirit which combines, and which unites individual forces, will not produce a dislocation of the members of the great whole. I dare to believe that repose is very near. I am going to prove to you how much I am pursuaded of it by putting into your hands wishes which may appear chemerical to others as to you. The wisest have considered it here, and in the midst of the confusion in which we are yet involved as being at least ill-timed—they imagine that I busy myself about future ages; I pursuade myself, nevertheless, that it is time to submit to you

what it is possible to be actually preparing for, and that which I presume can be executed in a few months.
The goodness of your heart, which connects, in the strongest degree the indulgent simplicity of a man who regards the private virtues with the majesty of the founder—the president—and the General induces me to hope to be pardoned for the imprudence of turning your attention to so small an object as what relates to me. I have three debts to pay—Strongly attached to my nation I have rendered, such as they are, all the services in my power to her; I percieve that I am now about to cherish her—my career is terminated as to action, but my wishes yet remain with me. My zeal alone has obtained for me the favor of being adopted by two other nations. Spain and America have honored me with their best titles—I enjoy their rights of Citizenship. It is painful to me to think that there can exist, between those who have condescended to distinguish me by marks of their goodness, motives of division which France might endeavour perhaps in vain to accommodate, and that for an object which ought to increase their forces and unite them forever. I do not dissemble that I suffer myself to be more easily led to this inquietude, because heretofore I proposed the same object as a means of accomplishing the American Liberty. When Louisiana was ceded to Spain M. le Duc de Choiseul had ministerial influence: he sometimes consulted me respecting distant countries; and I gave him a memorial in which I proved the honesty, the convenience and the utility of making Louisiana a free colony under its own government & its own laws, and immediately protected by France & Spain. [The] Stamp Act, and that which I learnt after being governor of St Domingo of the dispositions of the continent, made me say in that memorial, that an example so near would establish the confidence—increase the desire & that this would be to put under a hot bed a germ which has sprouted from the revolution of North America.
This America, Sir, you have; she is sufficient of herself, the injustice of the English has done more than I dared to foresee; the events which I wished to hasten have come on of themselves—and your virtues and talents have rendered them possible. The circumstance of the Island of Corsica which they had just trafficked with Geneva, and which they then laboured to subject, drew M. de Choiseul’s attention, he appeared to me to

be principally detered by the unimportance of which they would accuse him if he should be occupied at the same time about two objects whose principals were so diametrically opposite. The tragical mission so unfortunate to the talents of M. O’Reiley was effected at New Orleans, and the only fruit of my reasonings and solicitations has been to leave to our government traces of an opinion which has been held by me in the place of talents, and which probably led to a belief that I was the most proper person to command the first forces which were united with you. This very long narration appears to me to be a suitable preface to the ideas which an irresistable sentiment for everything which can contribute to peace engages me to lay before you. I have endeavoured by it to justify the short exposition which follows.
I wish Sir for that which I have heretofore proposed. I believe it possible. The Liberty of Louisiana established upon the same basis of protection, and having nearly equal relation to the three nations, appears to me necessary for their tranquility and their accommodation. The territorial madness, and the excluding principles of the Spanish nation have less influence with the Count de Florida Blanca than upon any other minister. I have been a witness of the confidence so productive with which M. le Comte de Montmorin inspired him when the French ambassador had to combat the predictions of other ministers of Spain, who, under the gloom of appearances, foresaw not only the dollars but the sovereignty of Maxico ranged under your approaching conquests. The power of Spain which I have certified to you, which I have yet in my hands, incontestably proves how far M. le Comte De Montmorin was credited; and how far the Ct de Florida Blanca is susceptable of just and great ideas. I have had the right to employ Spanish troops, vessels and money under your direction upon the continent of North America; and you have known what the forces were which sailed from Cadiz to join those at St Domingo & Porto Cavello. The credit of the Count de Florida Blanca has survived the change of the King. The King of this day is less attached to Louisiana than his predecessor; he has not acquired it himself; he will moreover remain its protector; the pomp of his titles and the map of his territories cannot be lessened by it; it will secure the immensity of his other possessions. I wish by exchange they might be still augmented by participating the sovereignty of the Isles of France & Bourbon,

and the co-sovereignty of our commercial possessions in the East Indies. This would be a satisfactory equivalent to the people of Spain whose particular inclinations it appears to me the government attends to and consults more than is generally beleived. From this arrangement mutual advantages will result to the three nations. The solidity of the existance, and the success of the Philippine company as well as of the free commerce of Spain in this part of the world depend upon it. The distance between Manilla & Europe is too great to be run over without some place to touch at. And so long as Manilla has not the means to purchase directly from the continent of India those merchandizes of which the English have learnt them the necessity, or the luxuries of Peru, these last will always have the art to furnish them either by their proximity, or by the force of their new Colonies, or by their superior address in smuggling; and they will likewise give to European Spain the merchandize of India sufficiently low for this counterband trade to be profitable & consequently it will exist.
The establishment of Pondicherry and the other French settlements justify that of the Isle of France; a colony which is a much greater expense in proportion than any that we have founded & supported. Things have been so arranged from the beginning that it is all a dead weight on the finances of the metropolis. The existance, cultivation, commercial speculations, whether profitable or unprofitable, its very faults or knaveries of the most insignificant kind are all paid from the Treasury of our marine. This will appear to you inconceivable, but a reform in this Island can only be gentle and difficult. It is to be feared, I dare say by the universe, that we are threatened with having only one market, that of the English. It is apprehen⟨ded⟩ by every body, that our national assembly, distracted by the crowd of great objects, will only consider the abuses and expen⟨ses⟩ without perceiving the political importance of this Island, and pass a decree which will amount to a dereliction of it. A participation of the Sovereignty with Spain will produce a new order of things. The expenses will no longer fall upon one. The expanded views of commerce will turn our Colonies from their narrow circle, so burdensome for our finances. Your corn and naval Stores in the time of distress or of war will occasion those millions; which we there employ, to pass through better hands

than those of the Dutch at the Cape of Good Hope. The Triumvirate of the guarantee of the triple alliance will be a safe-guard to our settlements in the East Indies. it will suffice to render them respectable without further expense, and without increasing their forces. These commercial arrangements will be advantageous to all three. The triple pavillion of each of these modest consular houses of the three allied people will do as much or more than cannon badly supported.
Under your presidency, Sir, America must become what Rome & Carthage formerly were. The terrible friendship England prepares for herself the inheritance of the commerce of the Dutch Company; already the money, destined to the envoys which this company actually established in season at Batavia, goes, it is said, to pay the Prussian Soldiers. The fury of the savages on your frontiers will be one day much better paid. I will not pretend to say but that the French of Canada may one day be tempted to enjoy the same good fortune as those of Loisiana. It is unnecessary to remark to you that the English tree produces branches stronger than its trunk; and that sooner or later the vigour of the sap must seperate them from it with the fruit: that of the East Indies will be also in this predicament; its maturity must be attended to without being too much hastened. Far from every thing that is honest, is that which accelerates a fatal Revolution by the scourge of war, but the key of the East Indies is the Isle of France; some feeble essays which heretofore I hazarded about this place, have proved it much more than another would have done; this precious key belongs to the human race, let there be three to keep it, and let us take care that it is not delivered to those who have wished to deprive the Americans of the right to tax themselves—who then have not offered them at least the shadow of liberty—Representation in their parliament—and who finally have employed fire & sword to subject them.
I have conversed too much with M. Alexr Hamilton on board the Languedoc of your great talents and what they could effect to doubt his opinion. He so sincerely condemned the proceedings of the English when he had the goodness to transmit me the first letter which I received from you, that I hope he will not disapprove my ideas. He thought that agriculture and commerce ought to form the first ages of American greatness. The

conquest of the Mexican dollars, if it ever happened, would mark the epoch of corruption & depopulation. Will you have the goodness to condescend to transmit for me to M. Hamilton two of the little engravings.
Our two greatest men are ignorant of the homage which I pay them: the greatest they could wish is to have their pictures distributed by you. They are so necessary to our existance, to our tranquility, to our good fortune, to our glory, that they will be viewed with pleasure in that part of the globe which has formed for us the Marquis de la Fayette, and which has given us a double example. It would be too much to go so far as America for one of these resemblances, when we have a king who has himself opened the career of liberty—who consents & desires to be but the father as he has been the preserver of the blood of his subjects, he must be pleased to give his children repose, but shall not have attained in the second resemblance, to the perfection to which you have arrived until the modulation of our executive power shall have compleated the bow of our Government. You must certainly interest you[r]self enough to take part in the satisfaction which I feel. M. Necker is much better, we keep him at the helm of our affairs. The health of the Marquis de la Fayette resists his fatigues, his popularity increases every day, I would give my blood to cement it if it would contribute towards serving my country & my friendship; It seems to me that I esteem him more & more every day, & yet it appears to me impossible that I should. I am with Respect Sir, your most obedt & very Hble St

Estaing

